Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are presented for examination.

Allowable Subject Matter
Claims 6-7, 10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1), further in view of Douglas (US 20190028360 A1).
Note: Gerlach was cited in IDS.

Regarding Claim 1, Gibbons (US 20060259452 A1) teaches
A method for editing continual vertical line of visual programming language, the method applied to an editor operated on a computer, the editor providing a serial-parallel graph comprising a plurality of normal blocks, the method comprising: 
a) receiving a first external operation to enter an editing mode (Para [0053], the method can include accessing data that includes at least a portion of the directed graph, at block 222, receiving a user input signal at the browser application to edit the directed graph); 
b) obtaining a source node on the serial-parallel graph when entering the editing mode, and setting the source node as a current node (Para [0060], The method can also include generating a virtual node that is associated with the row element (block 324 of FIG. 3) and generating an icon corresponding to the virtual node (block 326)), 
wherein the source node is an endpoint of one of the normal blocks (Para [0060], The virtual node can be used to establish a reconnection point from last elements within columns for a set of parallel columns associated with or corresponding to row element 824 along column 522); 
c) displaying at least one candidate node around the current node, wherein the at least one candidate node is an endpoint of at least one of the normal blocks around the current node (Para [0061], The method can further include generating a set of parallel columns within the directed graph, wherein each of the parallel columns is a child column of the parent column (block 342)); 
d) receiving a second external operation to connect the current node to one of the at least one candidate nodes (Para [0065], The method can further include receiving a user input signal that corresponds to inserting a next element associated with the virtual node (block 362 in FIG. 3)); 
e) converting the connected candidate node into a connected node (Para [0065], The web server 14 includes logic so that it recognizes the user input signals from the client computer 11 as editing the directed graph to add the action element 1424 to the directed graph, wherein the action element 1424 will be activated after the row element 824 is completed); 
h) generating a continuous vertical line connecting the source node and at least one of the connected nodes when exiting the editing mode (Para [0072], The directed graph application can instruct the browser application to generate a substantially centered, substantially vertical line 522 for the parent column (block 422 in FIG. 4)); 
and i) modifying a serial-parallel relationship of the normal blocks based on the continuous vertical line and updating the serial-parallel graph (Para [0072], The directed graph application can also instruct the browser application to display the elements in the parent column over the substantially centered, substantially vertical line for the parent column 522 (block 424). In one particular embodiment, the elements of table 522 are centered with respect to the horizontal direction within table T1. At the display 12, each of action element 524, table T2, and action element 1424 are centered within their respective cells and are displayed over the substantially vertical line 522).

	Gibbons did not specifically teach
	wherein each of the normal blocks respectively has two endpoints,

f) determining whether a third external operation for exiting the editing mode is received; 
g) setting the connected node as the current node and repeating the step c) to the step f) before exiting the editing mode.

However, Gerlach (US 6484189 B1) teaches
f) determining whether a third external operation for exiting the editing mode is received (39:3-23, If the user chooses the exit option from the object editor menu (step 1675), then the object editor 250 determines whether the user has entered from the pulled down menu (step 1676). If not, then the functions of the object editor 250 are complete); 
g) setting the connected node as the current node and repeating the step c) to the step f) before exiting the editing mode (Col 35:1-17, The only object which requires more than two points to be specified is a polygon. Editing a polygon is performed by clicking at the initial point, moving to the second point, clicking again, repeating the move and clicking steps until the desired polygon has been defined. The definition is completed by clicking the right mouse button 112 which connects the last point defined with the first, closing the polygon).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons’s teaching to Gerlach’s in order to provide device control apparatus for controlling electronic device by performing the 

Gibbons and Gerlach did not specifically teach
wherein each of the normal blocks respectively has two endpoints,
and generating and displaying a pre-connection line connecting the current node and the connected node.

However, Douglas teaches
wherein each of the normal blocks respectively has two endpoints (Para [0103], the visual devops application is configured to arrange the architectural nodes in a substantially columnar layout wherein architectural nodes are arranged in a dependency order (e.g., left-to-right, wherein a first architectural node is arranged in a column to the left of a second architectural node if the first architectural node corresponds to a resource that generally outputs data that is used as an input by the architectural resource corresponding to the second node). The visual devops application is configured to recognize when architectural resources have a cyclic ordering of dataflow (e.g., wherein outputs of an architectural resource may influence subsequent inputs to that same architectural resource),
and generating and displaying a pre-connection line connecting the current node and the connected node (Para [0100], The visual devops application is configured to determine the automatic layout by arranging architectural nodes in the architectural flow diagram and connecting the architectural nodes with connecting wires based on a relationship between the architectural resources they represent);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons and Gerlach’s teaching to Douglas’ in order to automatically provisioning infrastructure resources offered by infrastructure computers, by translating set of infrastructure resources into configuration template, and transmitting template to provisioning computer.


Regarding Claim 12, Gibbons, Gerlach and Douglas teach
The method in claim 1, wherein the candidate node is an effective candidate node not causing short circuit of one or more normal block in the serial-parallel graph (Gibbon [Para 0060, The virtual node can be used to establish a reconnection point from last elements within columns for a set of parallel columns associated with or corresponding to row element 824 along column 522]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1) and Douglas (US 20190028360 A1), further in view of Berteig (US 20070018980 A1).

Regarding Claim 2, Gibbons, Gerlach and Douglas teach
The editor at client computer 11 can enter keystrokes, mouse clicks, etc. using I/O 118 that are received at the browser application and are transmitted from the client computer 11 to the web server 14]).

Gibbons, Gerlach and Douglas did not specifically teach
the second external operation is performed by moving the mouse for dragging a pointer,
the third external operation is performed by releasing the button of the mouse.

However, Berteig (US 20070018980 A1) teaches
the second external operation is performed by moving the mouse for dragging a pointer (Para [0340], To create shader attachments, the user clicks on the output area of one node and drags to position the mouse cursor over the input of another node), 
the third external operation is performed by releasing the button of the mouse (Para [0340], When they release the mouse, a connection line is drawn which represents the shader connection).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Berteig’s in order to generate image from representation to which at least one .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1) and Douglas (US 20190028360 A1), further in view of Burke (US 20060075352 A1).

Regarding Claim 3, Gibbons, Gerlach and Douglas teach
The method in claim 1.

Gibbons, Gerlach and Douglas did not teach
wherein the first external operation is performed by pressing a special function key of a keyboard of the computer, the second external operation is performed by pressing an arrow key of the keyboard, and third external operation is performed by pressing again the special function key of the keyboard.

However, Burke (US 20060075352 A1) teaches 
wherein the first external operation is performed by pressing a special function key of a keyboard of the computer, the second external operation is performed by pressing an arrow key of the keyboard, and third external operation is performed by pressing again the special function key of the keyboard (Para [0011], Aspects of this invention can allow the user to enter a "property editing mode" where a property to edit can be selected. This property can be selected from a list that represents the union of all the unique property names of the components (e.g., controls) on a design surface. For the selected property (the default can be "text" or "name"), an overlay can be added above each element on the design surface listing the current value of the property. The user can then quickly navigate (e.g., click or tab) through these overlays setting the current value. In one aspect, by using the tab key and only the keyboard, work flow can be particularly more efficient than having to use a pointing device (e.g., mouse) each time to select the control(s). It will be appreciated that alternative techniques exist to effect navigation. These alternative methods include, but are not limited to, depressing the "Enter" key following an input, "Backspace" key, arrow keys, preprogrammed function keys or the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Burke’s in order to allow user to easily perform multi-pass configuration operation on their user face components by providing a control selection component identifying a control or a set of controls that correspond to the selected property to perform in-place editing of the property (Burke [Summary]).

Claims 4-5, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1) and Douglas (US 20190028360 A1), further in view of Bar-Or (US 20170286502 A1).

Regarding Claim 4, Gibbons, Gerlach and Douglas teach
The method in claim 1.

Gibbons, Gerlach and Douglas did not teach
wherein in the step h), the continuous vertical line is generated based on the source node stored in a queue of the editor and the connected candidate nodes stored in the queue.

However, Bar-Or (US 20170286502 A1) teaches 
wherein in the step h), the continuous vertical line is generated based on the source node stored in a queue of the editor and the connected candidate nodes stored in the queue (Para [0194], The goal of the standard BFS traversal methodology is to queue/output the nodes from the graph in breadth-first order, i.e., the root, followed by all nodes one layer down from the root, followed by all nodes two layers down from the root, and so on).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Bar-Or’s in order to enable rapidly developing and deploying analytic code for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis by providing an interactive database query reporting for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis (Bar-Or [Summary]).

Regarding Claim 5, Gibbons, Gerlach and Douglas teach
The method in claim 1.

Gibbons, Gerlach and Douglas did not teach
wherein in the step i), the serial-parallel relationship of the normal blocks is modified based on the source node stored in a queue of the editor and the connected candidate nodes stored in the queue.

However, Bar-Or (US 20170286502 A1) teaches 
wherein in the step i), the serial-parallel relationship of the normal blocks is modified based on the source node stored in a queue of the editor and the connected candidate nodes stored in the queue (Para [0194], The goal of the standard BFS traversal methodology is to queue/output the nodes from the graph in breadth-first order, i.e., the root, followed by all nodes one layer down from the root, followed by all nodes two layers down from the root, and so on).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Bar-Or’s in order to enable rapidly developing and deploying analytic code for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis by providing an interactive database query reporting for rapid development and 

Regarding Claim 8, Gibbons, Gerlach and Douglas teach
The method in claim 1.

Gibbons, Gerlach and Douglas did not teach
further comprising a step bl) after the step b): adding the source node to a queue of the editor.

However, Bar-Or (US 20170286502 A1) teaches 
further comprising a step bl) after the step b): adding the source node to a queue of the editor (Para [0194], The goal of the standard BFS traversal methodology is to queue/output the nodes from the graph in breadth-first order, i.e., the root, followed by all nodes one layer down from the root, followed by all nodes two layers down from the root, and so on).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Bar-Or’s in order to enable rapidly developing and deploying analytic code for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis by providing an interactive database query reporting for rapid development and 

Regarding Claim 9, Gibbons, Gerlach, Douglas and Bar-Or teach
The method in claim 8.

Gibbons, Gerlach, and Douglas did not teach
further comprising a step b0) before the step bl): clearing the queue.

However, Bar-Or (US 20170286502 A1) teaches 
further comprising a step b0) before the step bl): clearing the queue (Para [193], Remove nodes emitted in Step 22 from the graph, increase phaseID by 1, and repeat Step 4 until no more nodes remain in the graph).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Bar-Or’s in order to enable rapidly developing and deploying analytic code for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis by providing an interactive database query reporting for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis (Bar-Or [Summary]).

Regarding Claim 15, Gibbons, Gerlach and Douglas teach
The method in claim 1. 

Gibbons, Gerlach and Douglas did not teach
wherein in the step e), the connected candidate node is added to a queue of the editor to convert the connected candidate node into the connected node.

However, Bar-Or teaches
wherein in the step e), the connected candidate node is added to a queue of the editor to convert the connected candidate node into the connected node (Para [0194], The goal of the standard BFS traversal methodology is to queue/output the nodes from the graph in breadth-first order).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons and Gerlach’s teaching to Bar-Or’s in order to enable rapidly developing and deploying analytic code for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis by providing an interactive database query reporting for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis (Bar-Or [Summary]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1), Douglas (US 20190028360 A1) and Bar-Or (US 20170286502 A1) further in view of Fletcher (US 20170046127).

Regarding Claim 11, Gibbons, Gerlach, Douglas and Bar-Or teach
The method in claim 8.

Gibbons, Gerlach, Douglas and Bar-Or teach
further comprising a step b3) after the step b): determining a moving direction departing from the source node; wherein at least one of the candidate nodes above the current node is displayed when the moving direction is upward; wherein at least one of the candidate nodes below the current node is displayed when the moving direction is downward.

However, Fletcher (US 20170046127) teaches 
further comprising a step b3) after the step b): determining a moving direction departing from the source node; wherein at least one of the candidate nodes above the current node is displayed when the moving direction is upward; wherein at least one of the candidate nodes below the current node is displayed when the moving direction is downward (Para [1561], A particular service node may be positioned in one direction (e.g., above, below, left, right, angled) relative to the in-focus service node to indicate that a service represented by the particular service node depends on (e.g., is impacted by) a service represented by the in-focus service node and may be positioned in a different direction (e.g., opposite direction) to indicate the service represented by the particular service node is depended on by (e.g., impacts) the service represented by the in-focus service node).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach, Douglas and Bar-Or’s teaching to Fletcher’s in order to monitor an information technology environment by reducing bandwidth demands for human-machine interfaces, reducing resource demands such as processing overhead for maintaining interactive sessions even during substantial idle time, and improving processing characteristics of workload (Fletcher [Summary]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1), Douglas (US 20190028360 A1) further in view of Gagliardi (US 20140108463).

Regarding Claim 13, Gibbons, Gerlach and Douglas teach
The method in claim 1.

Gibbons, Gerlach and Douglas did not teach
wherein the candidate node is displayed with dashed line, and the connected node is displayed with solid line.

However, Gagliardi (US 20140108463) teaches 
The dashed line nodes (nodes 744, 746, 748, 750, 752, 754 and 756) correspond to nodes from the agent2 tree data structure, and the dotted line nodes (nodes 790 and 792) are added based on the dashed line nodes. The solid line node of the manager's tree data structure corresponds to the agent1 tree data structure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas’s teaching to Gagliardi’s in order to enable maintaining the tree data structure by the agent and describing the transactions as a sequence of transaction elements by the manager such that given branch of tree can represent the transaction and the nodes along the branch can correspond to the transaction elements, so that the nodes can be associated with components of an application to be invoked to perform the transaction, thus improving efficiency and reducing overhead cost for monitoring process (Gagliardi [Summary]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 20060259452 A1) in view of Gerlach (US 6484189 B1), Douglas (US 20190028360 A1) further in view of Huang (US 20140143736 A1).

Regarding Claim 14, Gibbons, Gerlach and Douglas teach
The method in claim 1.


wherein the candidate node is displayed with a first color, and the connected node is displayed with a second color.

However, Huang (US 20140143736 A1) teaches 
wherein the candidate node is displayed with a first color, and the connected node is                                                       displayed with a second color (Para [0061], This allows the nodes to be color-coded where different background colors of nodes each represent a different status of the nodes. Moreover, the colors can be linked to different states of the graph, e.g., saved, submitted, created, or modified).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Gibbons, Gerlach and Douglas                                                       ’s teaching to Huang’s in order to provide a fast and efficient way to browse, create and modify service level management documents by allowing the graph to summarize corresponding service level management document (Huang [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/ Examiner, Art Unit 2191                                                                                                                                                                                           /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191